IN THE SUPREME COURT OF THE STATE OF DELAWARE

RANDELL PATRICK,                         §
                                         §   No. 345, 2018
       Defendant Below,                  §
       Appellant,                        §   Court Below—Superior Court
                                         §   of the State of Delaware
       v.                                §
                                         §   Cr. ID No. S0904018631
STATE OF DELAWARE,                       §
                                         §
       Plaintiff Below,                  §
       Appellee.                         §

                          Submitted: August 31, 2018
                           Decided: September 7, 2018

                                     ORDER

      On July 9, 2018, the appellant filed a notice of appeal from a Superior Court

order denying his motion for sentence modification. The Senior Court Clerk

directed the appellant to pay the filing fee or file a motion to proceed in forma

pauperis by July 24, 2018. The appellant requested an extension to file a motion to

proceed in forma pauperis, which the Court granted until August 8, 2018. After the

appellant failed to file a motion to proceed in forma pauperis by August 8, 2018, the

Chief Deputy Clerk issued a notice on August 15, 2018, directing the appellant to

show cause why this appeal should not be dismissed for his failure to pay the filing

fee or to file a motion to proceed in forma pauperis. The appellant received the

notice to show cause by August 20, 2018, but has not responded within the required
ten-day period, paid the filing fee, or filed a motion to proceed in forma pauperis.

Dismissal of this appeal is therefore deemed to be unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b)(2) and 29(b), that this appeal is DISMISSED.

                                      BY THE COURT:

                                      /s/ Karen L. Valihura
                                      Justice




                                         2